DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 10-12, claims 1-4, 6-12 and 15-20, in the reply filed on June 25, 2021 is acknowledged.
Claims 5, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 25, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 and 19 each recite “wherein an outer surface of the shaft includes a threaded portion and an unthreaded portion”, and claims 18 and 20 each recite “wherein the threaded portion is spaced proximate to the first socket, and the unthreaded portion is positioned in register with the ball lock aperture”.
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-12, 15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKay (US 3,390,712) in view of Carter et al. (US 3,683,988).
As to claim 1, 19 and 20, McKay discloses a fastener for temporarily securing objects, comprising: 
a housing 12a,14a,200,202 having: 
a shaft 12a,14a,200,202;
a central bore 26a,216 that extends axially at least partially through the shaft; 
70a,222 extending from the bore radially out through the shaft of the housing through a ball lock port; 
a first socket 114,208 extending into the first axial end face of the housing, the first socket configured such that rotation of the first socket rotates the fastener; 
a pintle 30a,218 positioned within the bore, the pintle having a ball locking surface; and 
a locking ball 72a,220 positioned within the ball lock aperture, the locking ball having a size that prevents the locking ball from exiting the ball lock aperture through the ball lock port, wherein the pintle prevents the locking ball from exiting the ball lock aperture through the central bore; 
wherein the pintle is moveable axially within the bore of the housing such that: 
in a designated lock position, the ball locking surface of the pintle urges the locking ball to cooperate with the ball lock aperture so as to create an abutment surface that projects from the housing, and prevents the locking ball from retreating back into the housing of the fastener; and  
in a designated unlocked position, the ball locking surface of the pintle is moved axially away from the ball lock aperture so as to allow the locking ball to retreat back into the housing relative to the position of the locking ball in the designated lock position (Figures 6,16).
McKay fails to disclose a fastener wherein the shaft has an externally threaded portion extending from the first axial end face of the shaft and spaced proximate to the first socket, and an unthreaded portion extending from the second axial end face of the 
Carter et al. teach a fastener wherein a shaft 36 has an externally threaded portion 40 extending from a first axial end face of the shaft and spaced proximate to a first socket 42, and a tapered unthreaded portion 36 extending from a second axial end face of the shaft; the threaded first axial end of the shaft engaging a separately-formed nut, providing for greater utility of the fastener, and the tapered unthreaded second axial end of the shaft providing for easier alignment and insertion of the fastener (Figures 1-7).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener disclosed by McKay to comprise a threaded first axial end of the shaft, as taught by Carter et al., in order to engage a separately-formed nut, providing for greater utility of the fastener, and to comprise a tapered unthreaded second axial end of the shaft, as taught by Carter et al., such that the unthreaded end is in register with the ball lock aperture, in order to provide for easier alignment and insertion of the fastener.
As to claim 2, McKay discloses a fastener wherein the ball locking surface of the pintle 30a is dimensioned relative to the central bore 26a of the shaft 14a so as to position the locking ball 72a so as to extend radially out from the housing through the ball lock aperture 70a when the pintle is in the lock position (Figure 6).  
As to claim 3, McKay discloses a fastener wherein the pintle 30a comprises a ball transitioning surface that aligns in register with the ball lock aperture 70a when the pintle is in the unlock position such that the locking ball 72a can recess into the housing 12a,14a of the fastener (Figure 6).  

the first socket 114 comprises a hole in its base; 
the central bore 26a includes internal threads along at least a portion thereof; 
the pintle 30a includes an externally threaded portion 116 that engages the internal threads of the bore; and 
the pintle includes a second socket 118 at an end proximate to the first socket, such that insertion of a tool through the hole in the first socket and into the second socket and rotation of the second socket relative to the first socket rotates the threaded portion of the pintle thus causing the pintle to axially traverse the bore to transition the pintle between the designated lock position and the designated unlock position (Figure 6). 
As to claim 6, McKay discloses a fastener comprising an external spring 252 extending from the second end face of the housing 200 (Figure 16).
As to claims 7, 17 and 18, McKay discloses a fastener system for temporarily securing objects, comprising: 
a fastener comprising: 
a housing 12a,14a,200,202 having: 
a shaft 12a,14a,200,202; 
a central bore 26a,216 that extends axially at least partially through the shaft; 
a ball lock aperture 72a,222 extending from the bore radially out through the shaft of the housing through a ball lock port; 
a first socket 114,208 extending into the first axial end face of the housing, the first socket configured such that rotation of the first socket rotates the fastener; 
30a,218 positioned within the bore, the pintle having a ball locking surface; and 
a locking ball 72a,220 positioned within the ball lock aperture, the locking ball having a size that prevents the locking ball from exiting the ball lock aperture through the ball lock port, wherein the pintle prevents the locking ball from exiting the ball lock aperture through the central bore; 
wherein the pintle is moveable axially within the bore of the housing such that: 
in a designated lock position, the ball locking surface of the pintle urges the locking ball to cooperate with the  ball lock aperture so as to create an abutment surface that projects from the housing, and prevents the locking ball from retreating back into the housing of the fastener; and 
in a designated unlocked position, the ball 
a work holder 20a,215 having a fixture hole 18a,212 and a ball lock undercut 110 coaxial with the fixture hole, wherein: 
the diameter of the fixture hole allows the fastener to slide through when the pintle is moved to the designated unlocked position, and the locking ball engages the undercut of the work holder when the pintle is in the locked position (Figures 6,16).  
McKay fails to disclose a fastener wherein the shaft has an externally threaded portion extending from the first axial end face of the shaft and spaced proximate to the first socket, and an unthreaded portion extending from the second axial end face of the 
Carter et al. teach a fastener wherein a shaft 36 has an externally threaded portion 40 extending from a first axial end face of the shaft and spaced proximate to a first socket 42, and a tapered unthreaded portion 36 extending from a second axial end face of the shaft; the threaded first axial end of the shaft engaging a separately-formed nut, providing for greater utility of the fastener, and the tapered unthreaded second axial end of the shaft providing for easier alignment and insertion of the fastener (Figures 1-7).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener disclosed by McKay to comprise a threaded first axial end of the shaft, as taught by Carter et al., in order to engage a separately-formed nut, providing for greater utility of the fastener, and to comprise a tapered unthreaded second axial end of the shaft, as taught by Carter et al., such that the unthreaded end is in register with the ball lock aperture, in order to provide for easier alignment and insertion of the fastener.
As to claim 8, McKay discloses a fastener wherein the ball locking surface of the pintle 30a is dimensioned relative to the central bore 26a so as to position the locking ball 72a so as to extend radially out from the housing 12a,14a through the ball lock aperture 70a when the pintle is in the lock position (Figure 6).  
As to claim 9, McKay discloses a fastener wherein the pintle 30a comprises a ball transitioning surface that aligns in register with the  ball lock aperture 70a when the pintle is in the unlock position such that the locking ball 72a can recess into the housing 12a,14a of the fastener (Figure 6).  
114 extends into an axial end face of the shaft 12a,14a, the first socket configured such that rotation of the first socket rotates the fastener (Figure 6).  
As to claim 11, McKay discloses a fastener wherein: 
the first socket 114 comprises a hole in its base; 
the central bore 26a includes internal threads along at least a portion thereof; 
the pintle 30a includes an externally threaded portion 116 that engages the internal threads of the bore; and 
the pintle includes a second socket 118 at an end proximate to the first socket, such that insertion of a tool through the hole in the first socket and into the second socket and rotation of the tool rotates the threaded portion of the pintle thus causing the pintle to axially traverse the bore to transition the pintle between the lock and unlock positions (Figure 6).  
As to claim 12, McKay discloses a fastener wherein the socket dimension of the second socket 118 is smaller than the socket dimension of the first socket 114 (Figure 6).  
As to claim 15, McKay discloses a fastener comprising an external spring 252 extending from an end face of the housing 200, the external spring is capable of at least partially compressing when the fastener is installed in the fixture hole 212 of the work holder 215 and a work piece 214 is positioned over the work holder so as to align with the fixture hole (Figure 16).  
Allowable Subject Matter
Claim 16 is allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/28/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619